Exhibit 10.29
Summary of Non-Employee Director Compensation
     Each non-employee director of Celanese Corporation (the “Company”) is
entitled to (i) an annual cash retainer of $85,000, which is paid in quarterly
installments, and (ii) an annual equity retainer of $85,000 in restricted stock
units (awarded at the first regular board meeting following the Annual Meeting
of Stockholders). In addition, the chair of the nominating and corporate
governance committee, compensation committee and environmental, health & safety
committee receives an annual fee of $10,000 and the chair of the audit committee
receives an annual fee of $20,000. The presiding director receives no additional
compensation for his services as such.
     Non-employee directors are also able to participate in the Company’s 2008
Deferred Compensation Plan, which is an unfunded, nonqualified deferred
compensation plan that allows directors the opportunity to defer a portion of
their compensation in exchange for a future payment amount equal to their
deferments plus or minus certain amounts based upon the market performance of
specified measurement funds selected by the participant.

